Citation Nr: 1243508	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  03-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971, with additional unverified service of one year and 24 days.  The record reflects that the Veteran served in the Republic of Vietnam and is the recipient of the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which the RO, in pertinent part, denied service connection for lower back pain.  In a January 2008 decision, the Board denied service connection for a lower back disorder.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court issued a Memorandum Decision vacating the Board's January 2008 decision and remanded the claim to the Board for proceedings consistent with the Court's decision.  The Board remanded the claim for service connection for a lower back disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development in July 2010, February 2011, and May 2012.  The case has been returned to the Board for further appellate consideration.  

The Board notes that it has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the AMC in the most recent supplemental statement of the case (SSOC).  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine were not manifest during service or within one year of the Veteran's separation from service; the Veteran's current low back disorder is not attributable to service; the Veteran's current low back disorder is not proximately due to or aggravated by service-connected PTSD.    


CONCLUSION OF LAW

A low back disorder, to include DDD and DJD, was not incurred in or aggravated by active service, nor may service incurrence be presumed, and such disorder is not proximately due to, the result of, or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim for service connection for a low back disorder was received in December 2000.  Thereafter, he was notified of the information and evidence necessary to substantiate the claim for service connection on a direct basis and of his and VA's respective duties for obtaining evidence in correspondence dated in March 2001, August 2003, March 2005, July 2010, and June 2012.  The June 2012 letter also provided notice regarding the information and evidence necessary to substantiate the claim for secondary service connection.  The July 2010 and June 2012 letters, as well as correspondence dated in March 2006, provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473. 

After issuance of the foregoing notice, the claim was readjudicated in the November 2012 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Based on the foregoing, the Board finds that the duty to notify has been met in this case.  

The duty to assist provisions of the VCAA have also been met.  The record before the Board contains service treatment records, service personnel records, and VA and private treatment records.  The Veteran was also provided with VA examinations to assess the current nature and etiology of his claimed disability in July 2005, August 2010, and August 2012.  

The Board notes that, in a September 2010 statement, the Veteran reported that he had received treatment for his back at the VA Medical Center (VAMC) in Amarillo, Texas in 1977.  In November 2010, March 2011, and April 2011, the AMC requested records from this facility.  In August 2011, the Amarillo VAMC provided treatment records dated in October 1995, but indicated that no additional treatment records were available.  In January 2012, the Amarillo VAMC reiterated that it had no records responsive to the request for records from 1977.  In light of the foregoing, the Board finds that VA has fulfilled its duty to attempt to obtain these records and no further action in this regard is warranted.  See 38 C.F.R. § 3.159(c)(2).  

The Board further notes that the record reflects that the Veteran is in receipt of Social Security disability benefits.  The Social Security Administration (SSA) decision is not of record, however, the record indicates that the Veteran was awarded SSA benefits not for a low back disorder, but, rather, the Veteran himself reported during the August 2010 VA examination that he was receiving Social Security disability benefits for right-side carpal tunnel syndrome.  There has been no argument that the SSA records are pertinent to the claim being adjudicated in this decision as to require that additional adjudication resources be expended to obtain these records.  See 38 U.S.C.A. § 5103A(b), (c); Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board has also considered that, in March 2012, the Veteran submitted an internet article regarding the relationship between PTSD and physical health.  In the May 2012 remand, the Board instructed that the Veteran should be afforded a VA examination of his back and that the examiner should acknowledge and discuss this article.  In neither his August 2012 VA examination report nor in his September 2012 addendum did the VA examiner specifically discuss this article.  Nevertheless, in his August 2012 report, the examiner did state that PTSD and other mental health conditions are known to have an adverse impact on the subjective interpretation and modulation of perceived pain, and, in his September 2012 addendum, the VA examiner stated that the claims file had been reviewed.  Such review would have included review of the aforementioned internet article.  As will be discussed below, the September 2012 opinion was based on review of the claims file and examination of the Veteran and included opinions supported by clearly-stated rationale.  The Board finds that the August 2012 VA examination report and September 2012 addendum are thorough and adequate for the purposes of deciding the claim on appeal.  Accordingly, remand for additional examination is not warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Veteran has not identified any additional relevant evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 


Factual Background and Analysis

The Veteran contends that he has a low back disorder which is related to service, to include as a result of an altered gait caused by shrapnel wounds incurred during service.  Alternatively, he is seeking service connection for a low back disorder as secondary to service-connected PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2012).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disorder is not warranted.  

Service treatment records are negative for complaints regarding or treatment for a low back disorder.  Clinical evaluation of the spine was normal on separation examination in November 1971 and the Veteran reported that he was in good health.  

Post-service VA and private treatment records reflect complaints regarding and treatment for low back pain.  In December 1988, the Veteran was admitted to a private hospital with a complaint of back and left leg pain.  Lumbar spine X-ray revealed spondylosis deformans, with possible disc pathology at the L4-5 disc interspace.  A CT scan revealed developmental asymmetry of the nerve sheath, L3-4 on the Veteran's left side with slight symmetrical bulging of the annulus fibrosis, L4-5 and L5-S1.  The discharge diagnosis was somatic dysfunction, lumbar spine.  In August 1989, the Veteran presented for private chiropractic treatment and described low back pain since twisting his back when getting up on a truck at work.  

The Veteran received private chiropractic treatment in June 2000.  He reported that he had previously received chiropractic treatment for a back injury 10 years earlier and stated that the reason for his current visit was an old injury.  In completing a health history form, he was asked to list any past serious accidents with dates, and he reported, "One about 10 yr. ago" when he fell off a semi truck, hitting his lower back on a tire.  During treatment at that time, the Veteran described constant low back pain for the past two weeks, adding that he had experienced this pain off and on for 10 years, since injuring his back after a fall.  The chiropractor recorded a history of the Veteran's accidents, listing a motor vehicle six years earlier, in which the Veteran suffered a neck injury, and the injury incurred 10 years earlier when he fell off a truck.  

The Veteran was afforded a VA examination to evaluate his claimed low back disorder in July 2005.  The examiner commented that he had reviewed the claims file but did not see any specific reports of evaluation for back pain during service.  The Veteran gave a history of low back pain and asserted that such pain was related to service.  X-ray and CT of the lumbar spine revealed mild DJD with facet hypertrophy, especially at L5, and very mild spondylolisthesis with loss of disc height at L4-L5 and L5-S1.  The diagnosis following examination was lumbar back pain with no radiculopathy.  The examiner opined that, given the physical examination and X-ray findings, as well as the lack of any substantiating evidence that the Veteran had an injury during service, it was not likely that the Veteran's current low back pain was related to service.  However, the examiner added that it was through speculation that the Veteran may possibly have had an injury in the military; however, his lumbar back pain had not been bothering him too much until recently.  Therefore, the examiner concluded, the Veteran's low back disorder was not as likely as not related to his military experience.  The examiner went on to add that it was his opinion that the Veteran's pain in both his lumbar spine and his bilateral knees was due to degenerative changes, and did not appear to be related to any specific injury or incident in the military.  

Post-service VA treatment records reflect that, in November 2007, the Veteran described low back pain since 1971.  In March 2008 he stated that his low back pain had been worsening for 12 years.  

The Veteran underwent another VA examination in August 2010.  He gave a history of low back pain beginning many years earlier.  In recording the medical history, the examiner noted that there was no history of hospitalization or surgery, spine trauma, or spine neoplasm.  The examiner reviewed a March 2010 X-ray of the lumbosacral spine which revealed severe DDD at L4-5 and L5-S1 with advanced L4-5 and L5-S1 facet osteoarthritis.  She also reviewed a July 2010 X-ray of the thoracic spine which revealed moderate generalized kyphosis with mild scoliosis and mild diffuse midthoracic DDD.  The diagnosis following examination was DDD of the lumbar spine.  The examiner opined that the Veteran's DDD of the lumbar spine was not caused by or a result of military service.  In providing a rationale for her opinion, she stated that, based on review of all medical records available, history, and examination, the Veteran's DDD of the lumbar spine was not caused by or a result of his military service since there was no history of injury in the service to which such condition could be related.  She added that there was no evidence of the Veteran being diagnosed and/or treated for this condition in the service treatment records.  

In March 2011, the VA examiner who evaluated the Veteran in August 2010 was asked to provide a supplemental opinion regarding whether it was at least as likely as not that the Veteran's low back disability was etiologically related to the low back injury described by the Veteran, which was assumed to have happened during his combat service.  The examiner stated in her supplemental opinion that, based on her review of all medical records available, history, and examination, it was her opinion that the Veteran's low back disorder was not caused by or a result of his military service.  She noted that, at the time of the August 2010 examination, the Veteran denied having any history of injury to his spine during military service and she was unable to identify any service treatment records which documented the history of a spinal injury and/or evaluation or management of any spinal condition.  

The Veteran was afforded another VA examination to evaluate his claimed lower back disorder in August 2012.  The examiner noted that the Veteran had been diagnosed with lumbar spine DJD/DDD at L4-S1 with retrolisthesis of L4 on L5 and thoracic spine DDD.  In describing the history of his condition, the Veteran reported that he was working at the motor pool in service when he fell off a tire and struck his back, which had continued to result in pain since that time.  The examiner noted that the claims file had not been received and, as such, he could not render an opinion regarding the question of direct service connection.  He did state that it would be only with resort to mere speculation to opine as to whether or not the Veteran's shrapnel wound of the bilateral thighs, to include any resulting altered gait, could have caused or aggravated to any degree any of his current back conditions.  Similarly, he stated that it would be only with resort to mere speculation to opine as to whether or not the Veteran's service-connected PTSD could have caused or aggravated to any degree any of his current back conditions.  

In providing a rationale for his opinions, the VA examiner stated that current medical literature did not support a cause and effect relationship between thigh injuries and spine conditions not resulting from the same initial injury event.  He added that there was no current objective evidence that the Veteran's current altered gait from his thigh injuries was of sufficient severity and longevity to produce an altered mechanical stress upon the thoracolumbar spine of a significant magnitude to create any spine condition.  The examiner concluded by stating that there was no current objective evidence that the Veteran's shrapnel wounds of the bilateral thighs, including his resulting altered gait, caused or aggravated to any degree any of his current spine conditions.  

As regards the relationship between the Veteran's service-connected PTSD and his claimed lower back disorder, the examiner stated that, although mental health conditions are known to have an adverse impact on the subjective interpretation and modulation of perceived pain, the current medical literature did not support a cause and effect relationship between PTSD and the production of any spine conditions.  The examiner concluded by stating that there was no current objective evidence that the Veteran's current PTSD caused or aggravated to any degree any of his current spine conditions.  

In September 2012, the VA examiner who evaluated the Veteran in August 2012 had the opportunity to review the claims file and provide a supplemental opinion based on such review.  The examiner again opined that it would be only with resort to mere speculation to opine as to whether or not the Veteran's shrapnel wound of the bilateral thighs, to include any resulting altered gait, could have caused or aggravated to any degree any of his current back conditions.  He reiterated that it would be only with resort to mere speculation to opine as to whether or not the Veteran's service-connected PTSD could have caused or aggravated to any degree any of his current back conditions.  As regards direct service connection, the examiner opined that it would be only with resort to mere speculation to opine whether or not any of the Veteran's current back conditions were caused or aggravated to any degree by his military service.  

As regards the relationship between the Veteran's current back conditions and his in-service shrapnel injuries, to include the resulting altered gait, and PTSD, the examiner reiterated the rationales provided in the August 2012 VA examination report.  In providing a rationale for his opinion regarding the relationship between the Veteran's current back conditions and service, the examiner noted that the service treatment records were silent for any back or spine injuries, complaints, treatments, or diagnoses, including the November 1971 separation examination, which revealed a normal spine examination.  The examiner concluded by stating that there was no current objective evidence that any of the Veteran's current back conditions were caused or aggravated to any degree by his military service.  

The most recent VA examination, dated in August 2012, reflects diagnoses of lumbar spine DJD/DDD at L4-S1 with retrolisthesis of L4 on L5 and thoracic spine DDD.  Thus, the first element of the service connection claim is satisfied.  Hickson, 12 Vet. App. at 253.  

As regards the claimed in-service injury, the Board had previously stated, in its July 2010 and February 2011 remands, that it was accepting as true that the Veteran sustained a wound to his low back during combat.  Nevertheless, after careful review of the record, the Board clarified in its May 2012 remand that the Veteran had not asserted that he injured his low back during combat service; rather, he asserted that he incurred shrapnel wounds to both inner legs during combat and that these wounds altered his gait and resulted in his current back disorder.  

The Veteran in this case served in combat and his DD-214 indicates that he is the recipient of the Purple Heart medal, denoting injury related to combat service.  Pursuant to 38 U.S.C.A. § 1154(b), if the Veteran engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board accepts as true the Veteran's assertion that he incurred shrapnel wounds to both inner legs during combat.  

During the August 2012 VA examination the Veteran, for the first time, asserted that he incurred an in-service injury to the back when he fell off a tire and struck his back while working in the motor pool.  The Veteran does not contend that this back injury was incurred in combat; rather, he alleges that it was incurred when he fell from a tire while working in the motor pool.  Thus, the claimed in-service back injury may not be presumed to have occurred pursuant to 38 U.S.C.A. § 1154(b).  Nevertheless, the Veteran is competent to report the history of in-service injuries.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  However, the Board finds the Veteran's report of an in-service injury to the back not to be credible.  In this regard, the August 2012 description of an in-service injury to the back is inconsistent with the Veteran's June 2000 report of health history, at which time he reported one prior injury to the back, when he fell off a semi truck hitting his lower back on a tire about 10 years earlier.  Significantly, during VA examination in August 2010, the Veteran denied a history of spine trauma.  In her March 2011 addendum, the August 2010 VA examiner specifically noted that the Veteran had denied having any history of injury to his spine during military service at the time of the August 2010 VA examination.  In light of these inconsistencies, the Board finds that the Veteran's report of an in-service injury to the back is not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Despite the fact that the Veteran did incur shrapnel wounds in service the nexus requirement of the service connection claim is not satisfied.  The Board acknowledges that the Veteran has, at times, described a continuity of symptomatology of back pain since service.  Specifically, during VA treatment in November 2007 the Veteran described low back pain since 1971 and during the August 2012 VA examination the Veteran described low back pain since falling off a tire while working in the motor pool in service.  The Veteran is competent to describe a continuity of symptomatology of back pain since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, his statements as to continuity are not deemed credible.  Notably, the Veteran reported that he was in good health at the time of his November 1971 separation examination and, in a September 2008 statement, the Veteran stated that his injuries were not bothering him at the time of discharge.  Further, during private chiropractic treatment in June 2000, the Veteran described back pain for 10 years.  In light of the inconsistencies regarding a continuity of symptomatology of back pain since service, the Board finds such report not to be credible.  See Madden, 125 F.3d at 1481; Caluza, 7 Vet. App. at 512.  

The only medical opinions regarding etiology of the Veteran's low back disorder are those rendered by the VA examiners.  The July 2005 and August 2010 VA examiner's opinions were based on a lack of any evidence that the Veteran had an injury in service.  While there is no competent and credible evidence that the Veteran suffered an in-service injury to the back, as noted above, the Veteran did suffer in-service shrapnel injuries to the legs.  Accordingly, he was afforded a VA examination in August 2012 to obtain an opinion which took into account such injuries.  

The Board notes that, in his August 2012 examination report and September 2012 supplemental opinion, the VA examiner stated that it would only be with resort to mere speculation to opine as to whether or not the Veteran's shrapnel wound of the bilateral thighs, to include any resulting altered gait, could have caused or aggravated to any degree any of his current back conditions.  Similarly, he stated that it would only be with resort to mere speculation to opine as to whether or not any of the Veteran's current back conditions were caused or aggravated to any degree by his military service.  The Court has held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation may be relied upon as long as well-supported by the facts and data of the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The September 2012 opinion was based on review of the claims file, examination of the Veteran, and was supported by clearly-stated rationale-specifically, the fact that current medical literature did not support a cause and effect relationship between thigh injuries and spine conditions not resulting from the same initial injury event; there was no current objective evidence that the Veteran's current altered gait from his thigh injuries was of sufficient severity and longevity to produce an altered mechanical stress upon the thoracolumbar spine of a significant magnitude to create any spine condition; and service treatment records were silent for any back or spine injuries, complaints, treatments, or diagnoses, including the November 1971 separation examination, which revealed a normal spine examination.  Moreover, the examiner concluded by clearly stating that there was no current objective evidence that any of the Veteran's current back conditions were caused or aggravated to any degree by his military service.  

The Board has considered that, if a veteran has provided lay testimony of an in-service injury, then, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base an opinion that there is no relationship to service merely on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Court has held that such medical opinion that does not take into account the veteran's reports of symptoms and history (even if recorded in the course of the examination), is inadequate.  Id.  While the September 2012 opinion was based on the absence of any spine injuries, complaints, treatments, or diagnoses in the service treatment records, as discussed above, the examiner did consider the Veteran's in-service shrapnel injuries and the Board has found the Veteran's report of an in-service injury to the back not to be credible.  For the foregoing reasons, the Board finds the September 2012 opinion to be adequate.  

The conclusion that the Veteran's current low back disorder is not related to service is supported by the opinion of the July 2005 VA examiner, who stated that it was through speculation that the Veteran may possibly have had an injury in the military; however, he nevertheless opined that the Veteran's low back disorder was not as likely as not related to his military experience.  Rather, the examiner opined that the Veteran's lumbar spine pain was due to degenerative changes and did not appear to be related to any specific injury or incident in the military.  

Thus, the only competent, probative (persuasive) medical opinion evidence regarding the relationship between the Veteran's current low back disorder and service, to include in-service shrapnel injuries, weighs against the claim for service connection.  The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection on a direct basis.  

The Veteran has also asserted that his current low back disorder is related to service-connected PTSD.  The only competent and probative opinion regarding the relationship between the Veteran's current low back disorder and his service-connected PTSD is that rendered by the VA examiner who evaluated the Veteran in August 2012.  In his September 2012 opinion, the VA examiner, who reviewed the claims file and examined the Veteran, stated that it would be only with resort to mere speculation to opine as to whether or not the Veteran's service-connected PTSD could have caused or aggravated to any degree any of his current back conditions.  Despite stating that he could only provide an opinion with resorting to mere speculation, the examiner went on to state that there was no current objective evidence that the Veteran's current PTSD caused or aggravated to any degree any of his current spine conditions.  This opinion was supported by a clearly-stated rationale-specifically, although mental health conditions are known to have an adverse impact on the subjective interpretation and modulation of perceived pain, the current medical literature did not support a cause and effect relationship between PTSD and the production of any spine conditions.  The Board finds this opinion adequate and dispositive of the question of whether the Veteran's low back disorder is proximately due to or aggravated by his PTSD, as the examiner's findings were based on a review of the claims file and a thorough physical examination and were supported by a clearly-stated rationale.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Thus, the only competent, probative (persuasive) opinion on the question of whether the Veteran has a current back disorder that is proximately due to or aggravated by a service-connected PTSD weighs against the claim for service connection.  The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection on a secondary basis.  
  
Additionally, the Board notes there is no evidence that DDD/DJD of the low back manifested itself to a compensable degree within one year of the Veteran's separation from military service.  Rather, the first X-ray evidence of DDD of the lumbar spine currently of record is dated in July 2001, almost 30 years after service.  Thus, service connection is not warranted for DDD/DJD on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In conclusion, while the Veteran asserts that his current low back disorder is related to service and/or his service-connected PTSD, the probative medical evidence of record does not support his assertions.  Based on the foregoing, the Veteran is not entitled to service connection for a low back disorder.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Rather, the preponderance of the evidence is against the claim, so it must be denied.


ORDER

Entitlement to service connection for a low back disorder, to include as secondary to service-connected PTSD, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


